Case 8:19-cr-00061-JVS Document 252 Filed 08/27/20 Pagel1of1 Page ID #:3665
H. Dean Steward SBN 85317

107 Avenida Miramar, Ste. C

San Clemente, CA 92672

949-481-4900

Attorney for Defendant Michael J. Avenatti

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

UNITED STATES CASE NUMBER:

SA-CR-19-61-JVS
PLAINTIEF(S)

Vv.

 

MICHAEL J. AVENATTI NOTICE OF MANUAL FILING
OR LODGING

 

DEFENDANT(S).
PLEASE TAKE NOTICE:

Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually Filed [_] Lodged: (List Documents)

AFFIDAVIT

Reason:

Under Seal

In Camera

Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
Per Court order dated:

Other:

OOOO

8-27-20 /s./ H. Dean Steward

 

Date Attorney Name
Michael J. Avenatti

 

Party Represented

Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).

 

G-92 (05/15) NOTICE OF MANUAL FILING OR LODGING
